Case 1:18-cv-21826-RNS Document 38 Entered on FLSD Docket 09/13/2021 Page 1 of 10




                             United States District Court
                                       for the
                             Southern District of Florida

   Frida Kahlo Corporation and Frida      )
   Kahlo Investments, S.A., Plaintiffs,   )
                                          )
   v.                                     ) Civil Action No. 18-21826-Civ-Scola
                                          )
   Maria Cristina Romeo Pinedo and        )
   Mara de Anda Romeo, Defendants.        )
                            Order on Motion to Dismiss
                This matter is before the Court on the Defendants’ motion to
  dismiss. (ECF No. 23). The Defendants, two Mexican citizens, argue that this
  case—a trademark infringement case brought by two Panamanian
  corporations—cannot be heard in the Southern District of Florida. (Id.) The
  Plaintiffs disagree, arguing that jurisdiction is appropriate. (ECF No. 30). After
  a review of the briefs and relevant law, the Court grants the Defendants’
  motion to dismiss. (ECF No. 23.)

        1. Background
         Ars longa, vita brevis—life is short, but art is long. True to that aphorism,
  Frida Kahlo died in 1954 at the age of forty-seven, but her art continues to
  inspire. However, a different aphorism is more apt here—fame comes with a
  price. While Frida Kahlo’s art moves audiences, the parties here have engaged
  in a decade-long, international fight over ownership of the “Frida Kahlo” brand.
  While the Southern District of Florida may be a stranger to this dispute, the
  parties are no strangers.
         The facts begin at Frida Kahlo’s death in 1954. Upon her death, certain
  of Frida Kahlo’s property rights passed to her niece Isolda Pinedo Kahlo. (ECF
  No. 7 at ¶¶ 12–14.) Isolda Pinedo Kahlo’s daughter, Defendant Maria Cristina
  Romeo Pinedo (“Pinedo”), obtained power of attorney over these property rights
  in 2003. (Id. at ¶ 15.) Defendant Mara de Anda Romeo (“Romeo”) is Pinedo’s
  daughter. (Id. at ¶ 11.)
         In 2004, Pinedo created Plaintiff Frida Kahlo Corporation (“FKC”) in order
  to celebrate and commercialize the “Frida Kahlo” brand. (Id. at ¶¶ 16–17.) In
  2007, Pinedo, acting through her mother’s power of attorney, and her mother
  assigned various trademarks relating to Frida Kahlo to FKC (the “Assignment”);
  this assignment was recorded in the United States. (ECF No. 7-1; ECF No. 7 at
  ¶¶ 20, 23.) Today, FKC is the owner of sixteen registered trademarks (including
Case 1:18-cv-21826-RNS Document 38 Entered on FLSD Docket 09/13/2021 Page 2 of 10




  those assigned). (ECF No. 7 at ¶ 24.) Pinedo remains a shareholder in FKC. (Id.
  at ¶ 18.)
         Around 2011, Pinedo and Romeo became disaffected with FKC. They
  sought to attack the validity of FKC’s ownership of “Frida Kahlo”-related
  trademarks and to misappropriate such trademarks. (Id. at ¶¶ 31–32.) The
  Defendants have publicly asserted, through online and televised means, that
  FKC does not own these trademarks. (Id. at ¶¶ 35–44.) Moreover, the
  Defendants, through a third-party corporation, have sent cease-and-desist
  letters, including to a media company in Miami, Florida, asserting ownership of
  these trademarks. (ECF No. 30-1 at ¶¶ 5–6.) The Defendants also operate a
  website and have contracted with agents in an effort to license rights in “Frida
  Kahlo”-related trademarks. (ECF No. 7 at ¶¶ 36, 46–49.) One of the Defendants’
  agents represented that they stopped a deal between FKC and toy-maker
  Mattel to produce a Frida Kahlo doll in Mexico. (Id. at ¶ 49.) Moreover, the
  Defendants have initiated lawsuits in Panama and Mexico relating to FKC and
  the Frida Kahlo trademarks. (ECF No. 30-1.) These efforts have damaged FKC’s
  brand and caused financial harm. (ECF No. 7 at ¶ 50.)

     2. Legal Standard
          The Defendants bring this motion pursuant to Federal Rules of Civil
  Procedure 12(b)(1), 12(b)(2), and 12(b)(3). When evaluating a factual attack to
  subject-matter jurisdiction under Rule 12(b)(1), the court may consider matters
  outside the pleadings and “is free to independently weigh facts” in order to
  “decide for itself the factual issues that determine jurisdiction.” Interim
  Healthcare, Inc. v. Interim Healthcare of Se. La., Inc., No. 19-cv-62412, 2020 WL
  3078531, at *6–7 (S.D. Fla. June 10, 2020) (Bloom, J.).
          On a motion to dismiss for lack of personal jurisdiction under
  Rule 12(b)(2), the plaintiff must initially establish a prima facie case of personal
  jurisdiction, after which the burden shifts to the defendant to counter the
  plaintiff’s allegations. See id. at *7. If the defendant meets this burden, the
  plaintiff must produce evidence to support jurisdiction—merely rearticulating
  its allegations is not sufficient. See id. (quoting Polskie Linie Oceaniczne v.
  Seasafe Transp. A/S, 795 F.2d 968, 972 (11th Cir. 1986)). Where evidence
  conflicts, the court must “construe all reasonable inferences in favor of the
  non-movant plaintiff.” PVC Windoors, Inc. v. Babbitbay Beach Const., N.V., 598
  F.3d 802, 810 (11th Cir. 2010).
Case 1:18-cv-21826-RNS Document 38 Entered on FLSD Docket 09/13/2021 Page 3 of 10




      3. Discussion
         A. Forum-Selection Clause
         A threshold issue is whether this Court has subject-matter jurisdiction
  or whether a forum-selection clause—contained within a contract purporting to
  assign some, but not all, of the trademarks at issue—controls. The Court holds
  that where an assignee of various trademarks brings an action against the
  assignor for trademark infringement, a forum-selection clause of the type at
  issue here controls.
         The forum-selection clause in the Assignment states in relevant part:
  “each and every dispute arising with regard to the interpretation or fulfillment
  of this agreement shall be directed to the courts of Mexico City, Federal
  District[.]” (ECF No. 7-1 at 12.) In the Eleventh Circuit, “forum selection
  clauses are broadly construed[.]” Grape Stars Int’l, Inc. v. nVentive, Inc., No. 20-
  20634-CIV, 2020 WL4586123, at *7 (S.D. Fla. Aug. 10, 2020) (Altonaga, J.).
  Therefore, “[forum-selection] clauses referencing ‘any lawsuit regarding this
  agreement’ . . . have been broadly construed to include . . . claims arising
  directly or indirectly from the contractual relationship[.]” Jiangsu Hongyuan
  Pharm. Co., Ltd. v. DI Glob. Logistics Inc., 159 F. Supp. 3d 1316, 1326 (S.D. Fla.
  2016) (Gayles, J.) (cleaned up) (emphasis added); see also Stewart Org., Inc. v.
  Ricoh Corp., 810 F.2d 1066, 1070 (11th Cir. 1987) (finding that a New York
  forum-selection clause pertaining to “any case or controversy arising under or
  in connection with [the contract]” should be read to “include[] all causes of
  action arising directly or indirectly from the business relationship evidenced by
  the contract”).
         Construing the forum-selection clause in the Assignment broadly, claims
  relating to the trademarks assigned must be brought in Mexico City. Indeed,
  the forum-selection clause here pertains to “each and every dispute arising with
  regard to the interpretation or fulfillment of this agreement[.]” (ECF No. 7-1 at
  12) (emphasis added). This clause is arguably narrower than the clauses at
  issue in Jiangsu and Stewart, as it is limited to cases arising out of “the
  interpretation or fulfillment” of the Assignment. (Id.) But regardless of whether
  this is a meaningful limitation on the scope of the clause vis-à-vis those cited
  above, the Court holds that the claims brought here arise out of, directly or
  indirectly, the “interpretation or fulfillment” of the Assignment.
         The Plaintiffs argue that cannot be, as they bring no claims pursuant to
  the Assignment. 1 (ECF No. 30 at 4–5.) However, the Defendants raise the

  1The Plaintiffs also argue that the Assignment has no use here as any arguments as to its
  validity had to be brought within five years after execution in 2007. (ECF No. 30 at 4) (citing
  Fla. Stat. § 95.11(2)(b)). However, a statute of limitations does not bar the enforcement of a
Case 1:18-cv-21826-RNS Document 38 Entered on FLSD Docket 09/13/2021 Page 4 of 10




  validity of the Assignment as a defense (arguing that the assignment was
  invalid), which is sufficient to bootstrap a statutory claim to a broad forum-
  selection clause such as here. See John Wyeth & Bro. Ltd. v. Cigna Intern.
  Corp., 119 F.3d 1070, 1076 & n.5 (3d Cir. 1997) (“The answer to the question
  whether a ‘defense’ based on a contract that contains a forum selection clause
  implicates that clause depends on the language of the clause.”); see also Omron
  Healthcare, Inc. v. Maclaren Exports Ltd., 28 F.3d 600, 602 (7th Cir. 1994)
  (enforcing a forum-selection clause and holding that claims for trademark
  infringement “arose out” of a distributorship agreement, which was raised as a
  defense, as every outcome in the case “depend[ed] on an understanding of the
  parties’ written bargain and of its implied terms”). As the Plaintiffs’ claims
  regarding the assigned marks depend on a resolution of the Defendants’
  argument concerning ownership of the marks, as interpreted in the
  Assignment, the forum-selection clause controls. 2

         B. Personal Jurisdiction
         As the forum-selection clause only pertains to the marks that were
  assigned, the Court must move to the next inquiry: whether the Court has
  personal jurisdiction over the Defendants for claims regarding marks that are
  not governed by the Assignment. The Court answers no.
         “A plaintiff seeking the exercise of personal jurisdiction over a
  nonresident defendant bears the initial burden of alleging in the complaint
  sufficient facts to make out a prima facie case of jurisdiction.” United Techs.
  Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009). A defendant challenging
  personal jurisdiction must present evidence to counter the plaintiff’s
  allegations. See Internet Solutions Corp. v. Marshall, 557 F.3d 1293, 1295 (11th
  Cir. 2009). Once the defendant has presented sufficient evidence, “the burden
  shifts to the plaintiff to prove jurisdiction by affidavits, testimony or
  documents.” Id.
         In federal-question cases, such as trademark-infringement lawsuits, a
  court must first ensure that it has personal jurisdiction over the defendant
  under the relevant state’s long-arm statute. See Cable/Home Commc’n Corp. v.
  Network Prods., Inc., 902 F.2d 829, 855–56 (11th Cir. 1990); see Fed. R. Civ.
  P. 4(k)(1)(A). Florida’s long-arm statute “must be strictly construed, and any
  doubts about the applicability of the statute are resolved in favor of the
  defendant and against a conclusion that personal jurisdiction exists.” See

  forum-selection clause. Whether or not the Defendants can challenge the validity of the
  Assignment in the contractually-agreed forum is a separate question for that forum.
  2 The Plaintiffs did not contest the validity of the forum-selection clause, only its application

  here.
Case 1:18-cv-21826-RNS Document 38 Entered on FLSD Docket 09/13/2021 Page 5 of 10




  Interim Healthcare, 2020 WL 3078531, at *8 (quoting Gadea v. Star Cruises,
  Ltd., 949 So.2d 1143, 1150 (Fla. 3d DCA 2007)). If personal jurisdiction is
  appropriate under the state long-arm statute, the court must then “analyze
  this long-arm jurisdiction under the due process requirements of the federal
  constitution.” Cable/Home Commc’n, 902 F.2d at 857.

           1. Florida Long-Arm Statute
         Under Fla. Stat. § 48.193(1)(a)(2), a nonresident is subject to personal
  jurisdiction in Florida “for any cause of action arising from . . . committing a
  tortious act within Florida.” See Fla. Stat. § 48.193(1)(a)(2) (cleaned up). This
  long-arm jurisdiction even extends to defendants who committed their tortious
  acts outside the state if their acts “cause injury in Florida.” Posner v. Essex Ins.
  Co., Ltd., 178 F.3d 1209, 1216 (11th Cir. 1999). For purposes of this analysis,
  trademark infringement is considered a tort. See Louis Vuitton Malletier, S.A. v.
  Mosseri, 736 F.3d 1339, 1353 (11th Cir. 2013) (“[W]e conclude that Louis
  Vuitton’s trademark claims allege ‘tortious acts’ for purposes of Florida’s long-
  arm statute.”). Moreover, the Eleventh Circuit had held that a trademark
  infringement on the Internet “causes injury and occurs in Florida ‘by virtue of
  the website’s accessibility in Florida.’” Id. at 1353–54 (quoting Licciardello v.
  Lovelady, 544 F.3d 1280, 1283 (11th Cir. 2008)).
         The Plaintiffs allege that the Defendants own a website and use social
  media in a manner that uses the trademarks at issue and promotes infringing
  products and services. (See ECF No. 7 at ¶¶ 36–40.) The Plaintiffs allege that
  these websites are accessible in Florida. (See id. at ¶ 82.) Therefore, Florida’s
  long-arm statute is satisfied. 3

           2. Due Process
         While personal jurisdiction is warranted by virtue of Rule 4(k)(1), the
  Court must assure itself that the exercise of personal jurisdiction is consistent
  with due process. Due process “protects an individual’s liberty interest in not
  being subject to the binding judgments of a forum with which he has
  established no meaningful contacts, ties, or relations.” Burger King Corp. v.
  Rudzewicz, 471 U.S. 462, 471–72 (1985) (internal quotations omitted). This
  liberty interest is particularly acute where the alleged contacts at issue

  3The Plaintiffs argue in the alternative that the “national long-arm statute” of Rule 4(k)(2) also
  confers personal jurisdiction in this district. (ECF No. 30 at 15.) However, courts have
  expressed doubt over whether “general jurisdiction over a foreign defendant could ever be
  available under Rule 4(k)(2).” Esterina Giuliani v. NCL (Bahamas) Ltd., No. 1:20-cv-22006, 2021
  WL 4099502, at *9 (S.D. Fla. Sept. 8, 2021) (Gayles, J.). Nonetheless, because Rule 4(k)(1) is
  met, the Court need not address this point.
Case 1:18-cv-21826-RNS Document 38 Entered on FLSD Docket 09/13/2021 Page 6 of 10




  occurred through the Internet. Activity posted online could be shared across
  hundreds of jurisdictions without the defendant’s intent or knowledge. Such
  activity could easily bring a defendant into a jurisdiction based only on
  “random, fortuitous, or attenuated contacts” with the forum. See id. at 475
  (cleaned up). That, due process does not permit.
         With that in mind, the Eleventh Circuit uses a three-part test 4 to
  determine whether the exercise of personal jurisdiction comports with due
  process:

         (1) whether the plaintiff’s claims arise out of or relate to at least
         one of the defendant’s contacts with the forum;
         (2) whether the nonresident defendant purposefully availed himself
         of the privilege of conducting activities within the forum state, thus
         invoking the benefit of the forum state’s laws; and
         (3) whether the exercise of personal jurisdiction comports with
         traditional notions of fair play and substantial justice.

  Louis Vuitton, 736 F.3d at 1355 (internal quotation marks omitted).
          As to the first prong (arising out of or relatedness), a court should “focus
  on the direct causal relationship between the defendant, the forum, and the
  litigation.” Id. at 1355–56. As to the second prong (purposeful availment), a
  court may apply the traditional minimum-contacts test, or, in intentional-tort
  cases, may utilize the effects test. “Under the ‘effects test,’ a nonresident
  defendant’s single tortious act can establish purposeful availment, without
  regard to whether the defendant had any other contacts with the forum state.”
  Id. at 1356 (citation omitted). “This occurs when the tort: (1) was intentional;
  (2) was aimed at the forum state; and (3) caused harm that the defendant
  should have anticipated would be suffered in the forum state.” Id. (cleaned
  up). As to the third prong (fair play and substantial justice), a court should
  “consider these factors: (1) the burden on the defendant; (2) the forum’s
  interest in adjudicating the dispute; (3) the plaintiff’s interest in obtaining
  convenient and effective relief; and (4) the judicial system’s interest in resolving
  the dispute.” Id. at 1358 (quotation marks omitted).
          Therefore, the Court turns to the three tests identified above: (1) arising
  out of or relatedness; (2) purposeful availment; and (3) fair play and substantial
  justice.


  4While the unique difficulties of determining personal jurisdiction where the contacts occurred
  online may necessitate a different test, the Eleventh Circuit has continued to apply this three-
  part test where the website is “commercial and fully interactive.” Louis Vuitton, 736 at 1355
  n.10.
Case 1:18-cv-21826-RNS Document 38 Entered on FLSD Docket 09/13/2021 Page 7 of 10




               a. Arising out of or relatedness
         “A fundamental element of the specific jurisdiction calculus is that
  plaintiff’s claim must arise out of or relate to at least one of the defendant’s
  contacts with the forum.” Fraser v. Smith, 594 F.3d 842, 850 (11th Cir. 2010)
  (cleaned up). The Plaintiffs claim that their causes of action arise out of the
  Defendants’ use of trademarks on their website and social media accounts,
  which are accessible to residents of Florida, as well as out of the Defendants’
  attendance at a trade show, presumably held in the United States. (ECF No. 30
  at 12 (citing ECF No. 7 at ¶¶ 34–41).) The Court assumes that the use of a
  website that is accessible in Florida is a sufficient “contact” under this first
  prong of the test. Therefore, the Plaintiffs have articulated that their claims
  “arise out of or relate to” the alleged contacts. While this prong is satisfied, the
  Plaintiffs have not met the purposeful availment test.

               b. Purposeful availment – Effects Test
          Applying the “effects test,” the Court finds that the Defendants have not
  purposefully availed themselves of the privilege of conducting activities within
  the forum state. As stated above, the “effects test,” which applies to intentional
  torts, is met where a plaintiff shows that the tort “(1) was intentional; (2) was
  aimed at the forum state; and (3) caused harm that the defendant should have
  anticipated would be suffered in the forum state.” Louis Vuitton, 736 F.3d
  at 1356. As to the second element, the Plaintiffs have not demonstrated that
  the Defendants’ alleged infringing activity on the Internet was aimed at Florida.
  The Plaintiffs allege that the Defendants’ online statements were “aimed at
  consumers . . . and others, located in the U.S., including Florida because . . .
  the website offers content in English and Spanish and is accessible in this
  judicial district.” (See ECF No. 7 at ¶¶ 82, 119); (ECF No. 30 at 13–14.)
  However, such bare-boned conclusory allegations do not show that this
  conduct was “aimed” at Florida.
          Courts across jurisdictions have held that activity on the Internet, by
  itself, is not a sufficient minimum contact to establish “purposeful availment”
  under the Due Process Clause. See Miller v. Gizmodo Media Grp., LLC, 383 F.
  Supp. 3d 1365, 1375 (S.D. Fla. 2019) (Altonaga, J.) (“[C]ourts have uniformly
  rejected the argument that a tweet, not specifically directed to a forum state, is
  a sufficient minimum contact to confer personal jurisdiction under the Due
  Process Clause.”). Rather, something more is required to show that online
  activity is “aimed” at a particular jurisdiction. See CCTV Outlet, Corp. v. Desert
  Sec. Sys. L.L.C., No. 17-60928-CIV, 2017 WL 5640717, at *3 (S.D. Fla. Aug. 7,
  2017) (Cohn, J.) (looking to: references to the forum state on the website;
Case 1:18-cv-21826-RNS Document 38 Entered on FLSD Docket 09/13/2021 Page 8 of 10




  mechanisms for ordering goods or services to the forum state on the website;
  interactive features on the website; and passive advertising of contact
  information). Here, the social media postings at issue did not reference Florida,
  and while the Plaintiffs allege that the Defendants’ website offers to sell
  infringing goods, there is no allegation that such goods were ever sold in
  Florida, let alone that the Defendants knew of any such sales. See id. (holding
  that the “purposeful availment” prong was not met, as the website at issue was
  not “manifestly intended” to target Florida and the defendants had no
  knowledge of sales in Florida). The closest that the Plaintiffs come to alleging a
  minimum contact is that Familia Kahlo, S.A. de C.V.—which is not a
  defendant, but which Plaintiffs allege is the Defendants’ “company”—sent one
  cease and desist letter to a Miami-based media company, asserting ownership
  over Frida Kahlo’s name and likeness. (ECF No. 30-1 at ¶¶ 5–6, Ex. 3.)
  However, a single contact by a third party—the relation of which to the named
  Defendants is not clear—is not enough to establish personal jurisdiction. 5
         Moreover, the Plaintiffs have not established the third prong of the
  “effects test”—that the Defendants would anticipate harm in Florida. Plaintiffs
  must “allege facts clearly indicating that the defendant knew that it was likely
  committing trademark infringement specifically against the plaintiff in the
  forum state and continued to do so anyway.” CCTV Outlet, 2017 WL 5640717,
  at *3. The Plaintiffs assert that because the Defendants must have known that
  FKC has an office in Bal Harbor, Florida, they knew that harm would occur in
  Florida. (ECF No. 30 at 13.) The Defendants dispute that FKC has such an
  office. (ECF No. 36 at 4.) Such conclusory allegations—amounting only to an
  address on paper—are insufficient to establish that the Defendants knew that
  it was causing harm in Florida. And the mere act of posting content on the
  Internet, by itself, is also insufficient to show that the Defendants knew they
  were causing harm in Florida. See Miller, 383 F. Supp. 3d at 1373–34.

                 c. Purposeful availment – Minimum Contacts Test
         Similarly, applying the “minimum contacts test,” the Court finds that the
  Plaintiffs have not met their burden. Under the “minimum contacts” test, the
  contacts must “(1) [be] related to the plaintiff’s cause of action; (2) involve some


  5 The Plaintiffs also allege that the Defendants have sufficient minimum contacts because

  Defendant Pinedo, at some time in the past, travelled to Florida in connection with her role at
  FKC. (ECF No. 30 at 13.) Whatever travels Pinedo conducted in connection with her former role
  at FKC have no impact on whether Pinedo, as an individual, has purposefully availed herself of
  Florida in connection with the alleged infringing activities at issue. Similarly, a single reference
  to a conference that the Defendants may have attended somewhere in the United States does
  not establish minimum contacts with Florida. (Id. at 10.)
Case 1:18-cv-21826-RNS Document 38 Entered on FLSD Docket 09/13/2021 Page 9 of 10




  act by which the defendant purposefully availed [itself] of the privileges of doing
  business within the forum; and (3) [be] such that the defendant should
  reasonably anticipate being haled into court in the forum.” Louis Vuitton, 736
  F.3d at 1357.
          In particular, the Court holds that the Plaintiffs have not met the second
  prong, as the Plaintiffs have provided no allegations concerning how many
  consumers the Defendants reached in Florida. See Keeton v. Hustler Magazine,
  Inc., 465 U.S. 770, 772, 781 (1984) (holding that minimum contacts were
  established where the defendant sold “some 10 to 15,000 copies” of its
  magazine in the forum state); see also Miller, 383 F. Supp. 3d at 1374 (holding
  that the minimum contacts test was not met where less than one percent of the
  defendant’s social-media audience was in Florida and there was no evidence of
  profit from sales in Florida). Moreover, as above, social-media posts “not
  specifically directed to a forum state” are not sufficient minimum contacts to
  confer personal jurisdiction. See Miller, 383 F. Supp. 3d at 1375.
          Additionally, the Court holds that the Plaintiffs have failed to establish
  the third prong, namely, that the Defendants “should reasonably anticipate
  being haled into court in the forum.” Louis Vuitton, 736 F.3d at 1357. As
  discussed above, the Defendants’ online activity alone—without a showing of
  sales in Florida or a purposeful targeting of Florida—does not establish that
  they “should reasonably anticipate” litigation in Florida. Moreover, the
  conclusory allegations regarding Pinedo’s past work for FKC do not establish
  that Pinedo, and certainly not Romeo, should have reasonably anticipated
  litigation in Florida. (ECF No. 30 at 14.)

               d. Fair Play and Substantial Justice
         A defendant must show that personal jurisdiction offends “fair play and
  substantial justice” only if the plaintiff meets its burden on the two first
  prongs. See Louis Vuitton, 736 F.3d at 1355. While the Plaintiffs have not met
  their burden, the Court will briefly address this last test, looking to “(1) the
  burden on the defendant; (2) the forum’s interest in adjudicating the dispute;
  (3) the plaintiff’s interest in obtaining convenient and effective relief; and (4) the
  judicial system’s interest in resolving the dispute.” Id. at 1358 (cleaned up).
         First, the Court finds that litigation in Florida would be burdensome for
  the Defendants—two individuals who both reside in Mexico City and have no
  connection to Florida. (ECF No. 23 at 15.) Second, Florida’s interest in this
  dispute is minimal. While the Plaintiffs allegedly have an office in Florida, there
  has been no showing of the impact of the Defendants’ alleged infringements in
  Florida to raise Florida’s interest beyond a generalized interest in enforcing
  federal law. Third, while the Plaintiffs have an interest in obtaining convenient
Case 1:18-cv-21826-RNS Document 38 Entered on FLSD Docket 09/13/2021 Page 10 of 10




   and effective relief, ongoing litigation in Mexico and Panama—countries where
   the parties indisputably reside—may provide forums for such relief. Last, the
   judicial system has an interest in resolving the dispute, as the Plaintiffs’ claims
   arise from federal law. In total, these factors weigh against the exercise of
   personal jurisdiction. Accordingly, the Court holds that the exercise of personal
   jurisdiction over the Defendants is incompatible with the Due Process Clause
   and the protections that it affords.

       4. Conclusion
         For the reasons set out above, the Court grants the Defendants’ motion
   to dismiss. 6 (ECF No. 23.)

          Done and ordered at Miami, Florida, on September 10, 2021.



                                                      ____________________________
                                                      Robert N. Scola, Jr.
                                                      United States District Judge




   6As the Court holds that the exercise of personal jurisdiction over the Defendants is not
   appropriate, the Court need not reach the question of venue.
